Citation Nr: 1624996	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  07-09 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected hypertension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1980 to August 1992 and from February 2003 to June 2003.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.


FINDING OF FACT

Throughout the appeal period, the Veteran's diastolic pressure has been predominantly less than 110 and his systolic pressure has been predominantly less than 200 

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability rating and effective date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter sent in required notice in February 2011.  While this was provided after the initial adjudication of this claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the RO readjudicated the claim.  There is no indication or reason to believe that the ultimate decision of the RO on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board finds VA has complied with its duty to assist the Veteran in the development of his claim.  All available service treatment records and post-service medical records identified by the Veteran have been obtained.  The Veteran was also afforded VA examinations in July 2010, March 2012, April 2013, and December 2015.  The reports of these examinations provide all information required for rating purposes.  In addition, the Veteran has not asserted and the evidence does not otherwise suggest that his hypertension has significantly increased in severity since the examination in October 2015.

The Board also finds the originating agency has substantially complied with all remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268   (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008). 

Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

A 10 percent rating is warranted for hypertension if diastolic pressure predominantly is 100 or more; systolic pressure is predominantly 160 or more; or for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

III.  Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

In the April 2005 rating decision on appeal, the RO granted entitlement to service connection for hypertension and assigned an initial 10 percent disability rating, effective January 31, 2004.  

The medical evidence of record shows ongoing treatment for elevated blood pressure since May 2007.  The treatment records and a diary maintained by the Veteran show that his blood pressure was measured on approximately 200 separate occasions throughout the appeal period.  As indicated by these measurements, the systolic pressure readings were all 176 or less.  A very small percentage of the diastolic pressure readings were 110 or higher.

The Veteran also underwent several VA examinations during the course of the appeal.  At his July 2010 VA examination, the Veteran reported that he developed a left-sided headache in 1988 and that his primary care provider told him to avoid salt and to exercise more.  The examiner found that the Veteran's diastolic blood pressure readings were elevated.  The examiner sent the Veteran to the emergency room for evaluation.  Blood pressure readings were taken and reported as 160/100, 160/100, and 160/108.

In March 2012, the Veteran was afforded another VA examination.  During that examination, the examiner noted that the Veteran's treatment plan included taking continuous medication for his hypertension.  Blood pressure readings were 158/105, 153/106, and 159/110.  After evaluating the Veteran, the examiner opined that the Veteran's hypertension did not impact his ability to work.

Another VA examination was performed in April 2013.  The examiner noted that the Veteran's treatment plan included taking continuous medication for his hypertension.  The examiner also indicated that the Veteran did not have a history of diastolic blood pressure elevation to predominately 100 or more.  Blood pressure readings on the examination were 160/98, 157/96, and 163/98.  The examiner opined that the Veteran's hypertension did not impact his ability to work.  

The Veteran most recently was afforded a VA examination to determine the degree of severity of his hypertension in December 2015.  The examiner noted that the Veteran's treatment plan included taking continuous medication for his hypertension.  The examiner indicated that the Veteran had a history of diastolic blood pressure elevation to predominately 100 or more and that these readings were intermittent after he separated from active duty service.  Blood pressure readings on the examination were 163/92, 176/96, and 156/95.  The examiner noted that the Veteran voiced no other complaints regarding his hypertension.  The examiner opined that the Veteran's hypertension did not impact his ability to work.  

After reviewing all the evidence of record, the Board finds that an initial evaluation in excess of 10 percent is not warranted for any portion of the initial evaluation period.  Throughout the initial evaluation period, the evidence shows that the Veteran's systolic pressure has remained below 200.  Although there were several instances where the Veteran's diastolic pressure readings were 110 or more, the vast majority of the readings were below 110.  Accordingly, a higher rating is not warranted under the schedular criteria.

The Board has considered whether this claim should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the Veteran's need for continuous medication for control of his blood pressure and his elevated blood pressure are both contemplated by the schedular criteria.  In addition, higher ratings are authorized for greater elevations in blood pressure.  Finally, the Board notes that the medical opinions of record indicate that the Veteran's hypertension should have no impact on his ability to work.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating of 10 percent.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

Finally, the Board considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

An initial evaluation in excess of 10 percent for hypertension is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


